Citation Nr: 1414375	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  08-24 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to total disability rating due to individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo



INTRODUCTION

The Veteran served on active duty from September 1978 to January 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied entitlement to a TDIU.  

The Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) in March 2010.  A transcript of the proceeding is of record. 

This appeal was previously before the Board in June 2010, February 2012, and June 2013 and was remanded for further development and consideration.  The case is once again before the Board.  


FINDING OF FACT

The most probative evidence of record does not demonstrate that the Veteran's service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment.  


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.341, 4.16, 4.18, 4.19 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  Compliant VCAA notice was provided in an October 2007 letter, prior to the initial adjudication.  The case was last adjudicated in July 2013.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, to include service treatment records, post service treatment records, vocational rehabilitation file, Social Security Administration (SSA) records, and VA examination reports.  

The Board also notes that actions requested in the prior remands have been undertaken.  Indeed, VA treatment records and SSA records were obtained, the VA vocational rehabilitation file was associated with the record, and VA examinations were conducted and opinions obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

Moreover, the Veteran was afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue to the Veteran, and relevant testimony concerning treatment history, symptomatology, and the impact his disabilities have on employment.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.   The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining 
such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Thus, any such error is harmless and does not prohibit consideration of this matter on the merits.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

II.  Analysis

The Board has reviewed all of the evidence in the Veteran's claims file and electronic Virtual VA file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the above purpose of one 60 percent disability or one 40 percent disability, disabilities resulting from common etiology will be considered as one disability.  38 C.F.R. § 4.16(a)(1).  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  Therefore, in the case of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet these schedular percentage standards, the case should be submitted to the Director, Compensation and Pension Service, for extra-schedular consideration.  The veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  See 38 C.F.R. § 4.16(b).

In determining whether an appellant is entitled to a total disability rating based upon individual unemployability, neither appellant's nonservice-connected disabilities nor advancing age may be considered.  38 C.F.R. § 4.19.

The Veteran contends that his service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  He asserts that his service-connected disabilities preclude all employment.  He contends that the pain from his low back and legs preclude even sedentary employment because he is unable to sit for significant periods.  

The Veteran is service connected for dysthymic disorder rated 30 percent disabling from July 29, 2008; lumbar spine fusion rated 20 percent since February 2000 except for a temporary 100 percent rating for surgery from May 3, 2007 to February 1, 2008; sciatica of the right lower extremity rated as 10 percent disabling from July 26, 2006; radiculopathy of the left lower extremity rated as 10 percent disabling from October 24, 2007; tinnitus rated as 10 percent disabling from June 23, 2008; and right ear hearing loss, post-operative ganglion cyst of right wrist, and erectile dysfunction all rated as noncompensably disabling (0 percent).

The Veteran's combined evaluation was 30 percent from July 2006, 100 percent due to surgery from May 3, 2007 to February 1, 2008, 40 percent from February 1, 2008 and 60 percent from July 29, 2008.  As the Veteran's psychiatric disability and lower extremity disabilities were granted service connection as secondary to the low back disability, these disabilities constitute a "single" disability for TDIU purposes, and combined to 60 percent rating from July 29, 2008.  38 C.F.R. §§ 4.25, 4.26.  Accordingly, beginning July 29, 2008, the Veteran meets the threshold requirements for a TDIU under 38 C.F.R. § 4.16(a).  

A VA examination was conducted in September 2006.  The Veteran's chief complaint was back pain which radiated down the right leg.  His work as a mechanic was impacted by his inability to work under a dashboard and his inability to pull transmissions out.  He stated that he had to stop working as a mechanic the past month due to this condition.  The range of motion of the lumbar spine was 75 degrees flexion, 40 degrees extension, 25 degrees right lateral bending, 20 degrees left lateral bending, 45 degrees right rotation, and 40 degrees left rotation.  The examiner noted that the Veteran had obvious L5/S1 deficit.

The operative report received from a private hospital shows that, on May 3, 2007, the Veteran underwent an L4-5 anterior lumbar discectomy and decompression with synfix fixation of L5-S1 anterior lumbar discectomy and decompression with PEEK cage and tension band plate for severe degenerative disc disease with collapse and radiculopathy at L4-5 and L5-S1.  On July 12, 2007, the Veteran underwent a posterior decompression, foraminotomy L4-5, L5-S1, with exploration of the S1 nerve root, and posterolateral fusion with pedicle screw, bone morophogenic protein, autograft for significant radiculopathy, degenerative disc disease of L4-5, L5-S1.  A private orthopedic surgeon, D.M.K., M.D., performed the surgeries.  Correspondence from Dr. D.M.K., dated later in July 2007, noted that the Veteran would be temporarily totally disabled for at least six months, and may be up to a year, following the above-mentioned back surgeries.  

In August 2007, the Veteran filed VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  He stated that he became too disabled to work on August 12, 2006, the last date he worked full time as a mechanic.  He stated that he completed four years of high school and had additional vocational technical training in auto repair.  

A treatment record from Dr. D.M.K., dated in October 2007, noted that he believed the Veteran to be unable to work, and totally disabled.  A VA treatment note dated in October 2007 also noted that the Veteran seemed totally disabled due to pain from neuropathy, his back, and tennis elbow.  

The VA examination report dated in October 2007 documented that the Veteran continued to have low back pain and pain which radiated into both legs, necessitating pain medication.  The Veteran reported that he had to use a cane, 
and he could walk more than a quarter of a mile but less than one mile.  He had difficulty sitting for long periods, and difficulty standing for a long period.  The Veteran stated that he has been unemployed since August 2006.  He stated that his unemployment was due to a right elbow injury prior to May 2007 and due to his back injury from May 2007.  

Physical examination revealed tenderness and painful motion, without evidence 
of spasms, muscle atrophy, or muscle weakness.  The Veteran's posture was considered normal but his gait was antalgic.  Bilateral lower extremity muscle strength was reported as 5 out of 5, with intact sensation to pain, position, and light touch, but with decreased sensation to vibration, and 2+ deep tendon reflexes.  His thoracolumbar spine demonstrated 40 degrees of forward flexion, 10 degrees of extension, 15 degrees of right lateral flexion, 10 degrees of left lateral flexion, and 20 degrees of rotation, bilaterally, all with reports of pain; however, no additional range of motion loss was found due to fatigue, lack of endurance or lack or incoordination.  During performance of ranges of motion, no muscle spasms were found at the midspinous process but there was evidence of some guarding of movement.  

The diagnoses were degenerative disc disease (DDD), osteoarthritis, and chronic arthralgia of the lumbar spine with radiculopathy of the lower extremities.  After a review of the claims file and examination, the examiner stated that the Veteran would not be able to work in his prior position as a mechanic.  The examiner also stated that the Veteran has a high school degree, and given training and an opportunity to acquire skills, he should not have any difficulty obtaining and maintaining sedentary employment.  

Correspondence received from the Veteran's employer in October 2007 reported that he was on leave of absence since August 15, 2006, due to a workers' compensation injury.  In a subsequent letter, that employer stated that prior to the Veteran's back surgeries he was able to work, but after the back surgeries he was unable to work.  

In a January 2008 letter, a treating physician questionnaire was completed by Dr. D.M.K.  The orthopedic surgeon stated that the Veteran was unable to work full days at even sedentary types of employment.  

In February and March 2008 statements, the Veteran's wife and D.H. noted that since the back surgeries, the Veteran cannot get into or out of a bed or chair, or dress himself, without assistance.  He mostly sits at home and has little social life.  A March 2008 VA treatment note indicate that the Veteran's back pain is not a temporary condition and the Veteran will not be returning to work.  

The Veteran's vocational rehabilitation folder was associated with the claims file.  In March 2008, the Veteran was found to have a serious employment handicap due to service-connected and nonservice-connected conditions and factors.  He was provided a gym membership and he started going to the gym three times per week in September 2009.  He also stretched twice a day at home.  The Veteran attended computer classes.  He enjoyed the classes and was doing well.  The guitar lessons were unfortunately cancelled by the instructor and requested that the VA money already paid for the classes be held for future guitar classes.  He expressed a desire to attend additional computer classes and Spanish classes.  He started a six-week guitar class in January 2010, and would like to take the guitar-II class.  It was noted in May 2010 that the Veteran volunteers for his motorcycle club, was looking into volunteering for Meals on Wheels, and occasionally goes boating and fishing with his family.  

Records obtained from SSA show the Veteran was found disabled for benefit purposes for primary diagnosis of degenerative disk disease, status post fusion, and secondary diagnosis of epicondylitis, arthralgias, degenerative joint disease, and other alleged impairment of high-frequency hearing loss.

A VA spine examination was conducted in July 2011.  The Veteran stated that his depression affects his ability to work so the examiner indicated that a psychiatric examination would be scheduled.  After a review of the Veteran's claims file and examination, the examiner stated that the Veteran's impaired hearing and tinnitus have no impact on his ability to work.  The examiner concluded that the Veteran would be unable to work a physically demanding job, but could work a sedentary job. 

A VA examination was conducted in July 2013.  The examiner noted the Veteran worked as an auto mechanic from 1980 until 2006.  The examiner stated that the Veteran manifested occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The Veteran has been given a Global Assessment of Functioning (GAF) score of 60 (both by this psychologist and his treating psychiatrist). The examiner stated that a GAF of 60 indicates mild to moderate impairment and should not prevent him from securing and maintaining gainful employment.  The examiner concluded that the Veteran's dysthymic disorder, when considered with the effects of his service connected physical disabilities, should not render him unemployable, and that the Veteran should be able to secure and maintain gainful employment in either the physical or sedentary sectors.  

For a veteran to prevail on a claim for a TDIU, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Although the record reflects the Veteran was deemed totally disabled by SSA, such finding included consideration of his nonservice connected elbow disability and knee disabilities.  Moreover, determinations of the SSA are not binding on VA.  Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  

The preponderance of the probative evidence of record does not reflect the Veteran's service-connected disabilities, alone, have rendered him unable to obtain or maintain gainful employment.  

Although the evidence does support a finding that the Veteran is not able to perform physical work, the most probative evidence does not reflect the Veteran is unable to perform sedentary work.  Indeed, the Veteran has indicated that he is able to volunteer with his motorcycle club, and was considering volunteering with Meals on Wheels.  Additionally, opinions from Dr. D.M.K. and the VA physician who prepared the October 2007 VA treatment note indicating that the Veteran is unable to work were provided during a period where the Veteran was rated 100 percent disabled following his back surgery.  The Board finds the opinions of the VA examiners rendered after this period of convalescence and following review of the claims file to be more probative than the opinions provided during the Veteran's period of convalescence.  Moreover, the VA compensation examiner considered the Veteran's ability to perform sedentary employment and provided a rationale for the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).  

The Board finds that the Veteran's service-connected disabilities, alone, do not render him unable to obtain and maintain gainful employment consistent with his education, training, and work experience.  Such finding is consistent with the Veteran's participation in volunteer activities, computer classes and guitar classes.  This conclusion is also consistent with the July 2013 VA examiner's opinion that that the combined effects of the Veteran's psychiatric and physical service-connected disabilities would not preclude employment.   The Board has considered the lay statements attesting to the level of disability but finds the medical evidence and opinions of the VA examiners following the convalescent period to be more probative.  The Board has also considered the Veteran's occupational and educational background and his functional ability to drive, to reasonably ambulate and to perform activities of daily living despite the impairment imposed by his service-connected disabilities.  

The Board affords minimal probative weight to the statement of the Veteran's employer that prior to the Veteran's back surgeries he was able to work.  He originally stated that the Veteran was on leave of absence since August 15, 2006, almost nine months prior to the Veteran's first back surgery, due to a workers' compensation injury.  Even the Veteran stated that, from August 2006 to May 2007, his unemployment was due to a right elbow injury.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (in weighing credibility, VA may consider inconsistent statements with other evidence of record). 

In sum, the Board finds that the Veteran's service-connected disabilities, alone, do not render him unable to obtain and maintain gainful employment consistent with his education, training, and work experience.  Accordingly, the preponderance of the competent and probative evidence is against the claim, and entitlement to TDIU is denied. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to a TDIU is denied.  



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


